The opinion of the court was delivered by
Scott, J.
This was an action for damages for the loss of two horses and injury to a harness and buggy. The plaintiff was the owner of the property, and let the same to one Gewis. While Gewis was driving the horses took fright, became unmanageable and ran away. They ran upon a certain bridge, known as the Grant street bridge, which is constructed as a public driveway within the city limits, over the tide flats, about sixteen feet above the ground, and is a continuation or extension of Eighth street on the north. The horses, undertaking to make a turn on said bridge, ran off the outer side. One of them was killed by the fall and the other so severely injured that it had to be shot. The buggy and harness were damaged. At the point where the injury occurred there was no railing upon the bridge, and the want of a railing is substantially the basis for the plaintiff’s action, it being claimed that the city was negligent in so constructing the bridge. After the testimony upon the part' of plaintiff had been concluded, the court granted a motion for a non-suit, from which this appeal was taken.
It appears by the testimony that the team became unmanageable and ran a mile before the accident occurred, and were on a full run when they went over, and that they were under such headway that they could not make the turn. It further fairly appears by the plaintiff’s case, that the bridge, at the point in question, was in a reasonably safe condition, and that the accident was due to the fact that the horses *329were unmanageable and were under a full run at the time of the accident. The absence of a guard rail does not necessarily infer negligence in all cases, and there is scarcely a possibility that a guard rail would have prevented the injury in this instance. Under these facts, we think the non-suit was properly granted. The city is not an insurer of the safety of its streets, but is only required to keep them in a safe condition for ordinary travel. The cause of the horses running away was not chargeable to the city in this case, and although Lewis was exercising due care and could not have prevented the runaway, the city should not be called upon to make good the consequent loss.
Affirmed.
Dunbar, C. J., and Hoyt, and Stiles, JJ., concur.